DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
On page 8 of the response the applicant argues that drawings illustrate the data processing apparatus 1200 and the processing circuitry 1230 in Figures 12a and 12b and the functionality is illustrated in Figure 13, step 1360 and thus the specification provides support for “generate the one or more images to include at least one graphical element indicative of the first avatar information in response to the selection of the first avatar”.  The Office respectfully disagrees.  There is nothing in the Figures that shows one or more images that include at least one graphical element indicative of the first avatar information.  Thus, the drawings clearly fail to show the features as claimed.  Therefore, the objection to the drawings is maintained.
On pages 9-10 of the response the applicant argues that Osman aims to allow one HMD user to be informed of another HMD user’s current gaze direction and thus Osman cannot disclose the claimed feature reading “generate the one or more images to include at least one graphical element indicative of the first avatar information in response to the selection of the first avatar.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “information regarding a collection of virtual objects which previously view by a user” [page 10 of the response]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Osman was not used to teach of using stored first avatar information, but rather Hoff was used to teach this feature [see rejection]. Hoff already discloses of generating one or more images, while Osman was used to teach of generating one of more images to include at least one graphical element indicative of “first avatar information.”  Thus, the teachings of the images including at least one graphical element indicative of “first avatar information” of Osman is applied to the images and the first avatar information of Hoff, where the first avatar information in Hoff is stored.  Therefore, the combination of Hoff and Osman teach the limitations as claimed.  
Further, it is noted the claims are broad and merely recite the first avatar information is “indicative of” one or more of the selected objects and that the at least one graphical object is “indicative of the first avatar information” and does require the at least one graphical element to be indicative of information regarding a collection of virtual objects which previously view by a user as asserted by the applicant.  Thus even utilizing the current gaze direction of the first user could be “indicative of” things previously viewed by that user [for example, the user’s gaze could be maintained and thus the previous gaze is the same as the current gaze, making the current gaze “indicative of” first avatar information that is “indicative of” the previous gaze which was used to select objects.].

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature reciting “generate the one or more images to include at least one graphical element indicative of the first avatar information in response to the selection of the first avatar” (claims 1, 17, 20 and 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Osman et al. (US 2018/0005429).

Regarding claim 1, van Hoff et al. disclose a data processing apparatus, comprising:
avatar monitoring circuitry to receive gaze data for a first user associated with a first avatar in a virtual reality environment (Figure 2 and Column 34, lines 41-43: “avatars representing one or more users” and column 35, lines 46-48: “the gaze of the avatar’s heads are monitored and tracked.  The gaze of the avatars may be stored in the social graph”), the gaze data for the first user indicative of a gaze point for the first user with respect to the virtual reality environment, in which the avatar monitoring circuitry is configured to select one or more objects in the virtual reality environment in dependence upon the gaze data for the first user and to store first avatar information for the first avatar indicative of one or more of the selected objects (Column 35, lines 47-58: “The gaze of the avatars may be stored in the social graph. The elapsed time of the gaze [...] may also be stored in the social graph. If the gaze was directed at an object or combination of objects in the virtual reality content, then this too may be stored in the social graph. For example, if an avatar gazes at a certain object for four seconds, then data may be stored in the social graph indicating that a user associated with the avatar gazed at a certain object for four seconds. The identity of the object may be stored in the social graph as well. Similar to heat maps, gaze maps may be generated based on the information describing the gaze of an avatar");
input circuitry to receive gaze data for a second user indicative of a gaze point for the second user with respect to the virtual reality environment (Figure 2 and column 2, lines 3-9: "receiving viewing data that describes a location of a first user's gaze while viewing virtual reality content, determining an object of interest in the virtual reality content based on the location of the first user's gaze, generating a social network that includes the first user as a member of the social network, and performing an action in the social network related to the object of interest"); and
processing circuitry to generate one or more images for the virtual reality environment for display to the second user (Figure 2 and col. 2, lines 4-6: "viewing virtual reality content based on the location of the first user's gaze"), in which the processing circuitry is configured to:
select the first avatar (Column 2, line 5: "an object of interest") in dependence upon the gaze point for the second user with respect to the first avatar (Column 2, lines 5-6: "determining an object of interest in the virtual reality content based on the location of the first user's gaze" and col. 34, lines 41-43: "the virtual reality content may include avatars representing one or more users of the virtual reality system").
van Hoff et al. fail to explicitly teach:
generate the one or more images to include at least one graphical element indicative of the first avatar information in response to the selection of the first avatar.
Osman et al. disclose of generating one or more images to include at least one graphical element indicative of first avatar information in response to selection of a first avatar (Figures 8A-8B, 10A-10B and 11A-11B all show features where one or more images are generated to include a graphical element indicative of first avatar information in response to selection of a first avatar.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the graphical element teachings of Osman et al. in the data processing apparatus taught by van Hoff et al.  The motivation to combine would have been in order to introduce a social, cooperative and shareable component to the VR environment to easily allow users to virtually interact within the VR environment thus making if less isolating, more communal, and more entertaining overall (See, for example, paragraph [0036] of Osman et al.).

Regarding claim 2, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the second user is associated with a second avatar in the virtual reality environment (van Hoff et al.: Figure 2 and Column 34, lines 41-43: “avatars representing one or more users” thus the second user will have a second avatar).

Regarding claim 3, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the processing circuitry is configured to generate the one or more images for display to the second user using a virtual camera (van Hoff et al.: Column 24, lines 2-8, clearly virtual camera can be used to generate images if used as stated.).

Regarding claim 6, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the avatar monitoring circuitry is configured to receive gaze data for each user associated with an avatar in the virtual reality environment and to store corresponding avatar information for the avatar, the virtual reality environment comprising a plurality of avatars (van Hoff et al.: Column 35, lines 46-58).

Regarding claim 7, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the one or more objects selected by the avatar monitoring circuitry comprises one or more avatars in the virtual reality environment (van Hoff et al.: Column 35, lines 46-58).

Regarding claim 8, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the first avatar information comprises one or more from the list consisting of:
identification information for the first avatar;
identification information for a selected object;
object type information indicative of a type of the selected object; and
position information indicative of a position in the virtual reality environment for the selected object (van Hoff et al.: Column 34, lines 28-39).

Regarding claim 13, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the graphical element comprises a plurality of textual elements indicative of the first avatar information (Osman et al.: Figures 8A and 8B, 812 and 816 are textual elements.).

Regarding claim 14, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the graphical element is indicative of a most recently selected object in the first avatar information (Osman et al.: Figure 8B, 816 is based on selecting to invite player 2.).

Regarding claim 15, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1, in which the processing circuitry is configured to generate the one or more images to include the graphical element by adapting an appearance of a selected object in the virtual reality environment (Osman et al.: Figure 11A, 1106a and 1108a are “adapting an appearance” of the selected object).

Regarding claim 16, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 15, in which each graphical element indicative of the first avatar information has a predetermined colour (Osman et al.: Figure 11A, 1106a and 1108b clearly have some predetermined color or else they wouldn’t be visible.).

Regarding claim 17, please refer to the rejection of claim 1, and furthermore van Hoff et al. and Osman et al. also disclose a system, comprising the data processing apparatus (See claim 1) and one of a head-mountable display (HMD) and a display unit to output the one or more images for display to the second user (Osman et al.: Figure 1, 1014/106).

Regarding claim 18, van Hoff et al. and Osman et al. disclose the system according to claim 17, comprising a server (Osman et al.: Figure 3 and paragraph [0065], servers) to receive a gaze data request from the data processing apparatus for the gaze data for the first user in response to the selection of the first avatar, in which the server is configured to transmit information indicative of the gaze data for the first user to the data processing apparatus in response to receiving the gaze data request (In the combination, clearly if a server as taught by paragraph [0065] of Osman et al. is used, then the gaze information and requests will be transmitted and received through the server to perform the functionality as shown in Figures 8A-8B, for example, of Osman et al.).

Regarding claim 19, please refer to the rejection of claim 18, and furthermore van Hoff et al. and Osman et al. also disclose the system comprising another data processing apparatus (the server in claim 18) to:
generate one or more images for the virtual reality environment for display to the first user (Osman et al.: Figures 8A-8B, 10A-10B and 11A-11B).

Regarding claim 20, this claim is rejected under the same rationale as claim 1.

Regarding claim 21, this claim is rejected under the same rationale as claim 1 (the data processing apparatus is a non-transitory computer readable medium as claimed.).

Claims 4-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over van Hoff et al. (US 10,701,426) in view of Osman et al. (US 2018/0005429) and further in view of Stafford et al. (US 2017/0358141).

Regarding claim 4, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1.
van Hoff et al. and Osman et al. fail to teach the data processing apparatus in which the avatar monitoring circuitry is configured to select a given object in the virtual reality environment in dependence upon whether the gaze point for the first user is within a predetermined distance of the given object for a predetermined period of time.
Stafford et al. disclose a data processing apparatus in which avatar monitoring circuitry is configured to select a given object in the virtual reality environment in dependence upon whether a gaze point for a first user is within a predetermined distance of the given object for a predetermined period of time (Paragraph [0133], “a trigger event may be initiated at the HMD when it is determined that the user's gaze is directed to a particular object or point on the display screen for at least a pre-defined period of time (e.g., 2 seconds, 5 seconds, etc.).” where directing the gaze to a particular object or point is thus within a predetermined distance of the given object/point.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the gaze threshold teachings of Stafford et al. in the data processing apparatus taught by the combination of van Hoff et al. and Osman et al.  The motivation to combine would have been in order to improve the accuracy of the selection process using the gaze information thereby reducing erroneous selection and improving the user experience of utilizing the device.

Regarding claim 5, please refer to the rejection of claim 4, where it is understood that in the combination the object/point could be the first avatar.

Regarding claim 9, van Hoff et al. and Osman et al. disclose the data processing apparatus according to claim 1.
van Hoff et al. and Osman et al. fail to teach the data processing apparatus in which the first avatar information comprises at least one of:
first time information indicative of a time associated with the selection by the avatar monitoring circuitry of the selected object; and
second time information indicative of a period of time for which the gaze point for the first user is within a predetermined distance of the selected object.
Stafford et al. disclose wherein information comprising at least one of:
first time information indicative of a time associated with the selection by the avatar monitoring circuitry of the selected object; and
second time information indicative of a period of time for which the gaze point for the first user is within a predetermined distance of the selected object (Paragraph [0133], “a trigger event may be initiated at the HMD when it is determined that the user's gaze is directed to a particular object or point on the display screen for at least a pre-defined period of time (e.g., 2 seconds, 5 seconds, etc.).” where directing the gaze to a particular object or point is thus within a predetermined distance of the given object/point.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the gaze threshold teachings of Stafford et al. in the data processing apparatus taught by the combination of van Hoff et al. and Osman et al.  The motivation to combine would have been in order to improve the accuracy of the selection process using the gaze information thereby reducing erroneous selection and improving the user experience of utilizing the device.

Regarding claim 10, van Hoff et al. and Osman et al. and Stafford et al. disclose the data processing apparatus according to claim 9, in which the avatar monitoring circuitry is configured to assign a priority rating to at least some of the selected objects in the first avatar information in dependence upon either the first time information or the second time information associated with the selected objects in the first avatar information (In the combination, van Hoff et al. disclose in column 34, lines 29-39 of red, orange, yellow zones which as the priority rating to the objects within those zones, which will be in dependence on the second time information from claim 9, i.e. the time gazing towards the objects/points.).

Regarding claim 11, van Hoff et al. and Osman et al. and Stafford et al. disclose the data processing apparatus according to claim 10, in which the processing circuitry is configured to generate the one or more images to include a predetermined number of graphical elements, in which the processing circuitry is configured to assign one of the graphical elements to one of the selected objects having an assigned priority rating in the first avatar information in dependence upon the priority ratings (In the combination, van Hoff et al. disclose in column 34, lines 29-39 of generating a heat map which is a graphical element, which has different colors based on the assigned priority rating [red, orange, yellow regions].).

Regarding claim 12, van Hoff et al. and Osman et al. and Stafford et al. disclose the data processing apparatus according to claim 10, in which the processing circuitry is configured to generate the one or more images to include at least one graphical element for each of the selected objects having an assigned priority rating in the first avatar information, in which the processing circuitry is configured to adjust at least one of a size, shape, colour and luminosity of a graphical element in dependence upon the priority rating (In the combination, van Hoff et al. disclose in column 34, lines 29-39 of generating images of graphical elements [playlists] of content based on the assigned priority rating [red, orange, yellow regions].).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 August 2022